Citation Nr: 1445728	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-46 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thoracolumbar back pain with scoliosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active military service from January 2001 to January 2004 and from October 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the agency of original jurisdiction (AOJ) reopened and denied the Veteran's claim for service connection for thoracolumbar back pain with scoliosis.  

In August 2012, the Board also reopened the Veteran's claim, but remanded the claim to the AOJ for additional development.  The Board again remanded the Veteran's claim in February 2014.  In July 2014, the AOJ issued the Veteran a supplemental statement of the case (SSOC) continuing the denial of his claim.  


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in conjunction with his application to reopen a claim of service connection for thoracolumbar back pain with scoliosis; good cause for his failure to report has not been shown.  


CONCLUSION OF LAW

The criteria for an award of service connection for thoracolumbar back pain with scoliosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

By way of history, in a September 2007 rating decision, the AOJ denied, inter alia, service connection for thoracolumbar back pain with scoliosis.  The Veteran was notified of the September 2007 decision later that same month but did not appeal.  Thus, the September 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2020).  The evidence considered by the AOJ at the time of its rating included a report of June 2007 VA general examination.  The examiner at that time discussed and considered the Veteran's history with regard to persistent back pain.  He also noted that diagnostic studies of the Veteran's thoracolumbar spine during service, to include a computed tomography (CT) scan, had revealed mild dextro curvature of the thoracic spine but otherwise no other thoracolumbar pathology.  Following a clinical evaluation, the examiner's diagnoses included normal back examination despite subjective pain complaints.  

The Veteran sought to reopen his claim of service connection for thoracolumbar back pain with scoliosis in October 2009.  The Veteran underwent a VA examination in March 2010.  The examiner noted the Veteran's report of experiencing low back pain and of having experienced no significant injury that he could recall, but having progressive pain beginning around 2002 during his military service period.  The examiner also noted that the Veteran had been found to have mild scoliosis for which the Veteran had had no treatment or needed treatment.  The report of examination reflects that the Veteran's physical examination was normal, to include a lack of significant scoliosis.  Of note, an X-ray revealed a normal lumbosacral spine with mild scoliosis of the thoracic spine.  

The Board notes that generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Since its decision in Sanchez-Benitez, the United States Court of Appeals for Veterans Claims (Court) has elaborated further on the issue of free-standing pain as a disability.  The Court has noted that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Court has also noted that pain in a particular joint could result in functional loss, but only if it limited the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id at 36 (citing to 38 C.F.R. § 4.40). Thus, pain is only compensable as a disability if it causes functional loss as described in Mitchell.  See Bosse v. Shinseki, U.S. Vet. App. No. 09-4624 (October 14, 2011).  (While the Board recognizes that a single-judge decision, such as Bosse, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).)

As noted previously, in August 2012, the Board reopened and remanded the Veteran's claim for an additional VA examination.  The record on appeal reflects that the Veteran was scheduled for an examination in October 2012.  A subsequent letter from the AOJ to the Veteran, dated in January 2013, notes that the AOJ had been informed by the VA medical center that the Veteran had cancelled his scheduled examination.  The AOJ informed the Veteran in the January 2013 letter that it would reschedule the examination.  A record associated with the claims file reflects that a second VA examination was scheduled later in January 2013.  Thereafter, in an August 2013 SSOC, the AOJ informed the Veteran that he had failed to report for the scheduled examination and continued the denied of his claim.  It was not apparent to the Board that the August 2013 SSOC had been sent to the Veteran's correct address.  As such, the Board remanded the Veteran's claim in February 2014 for that purpose.  The AOJ later reissued the SSOC in July 2014 based on the Veteran's address of record at that time.  The SSOC has not been returned as undeliverable by the United States Post Office.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a claimant, without good cause, fails to report for a VA examination based on a reopened claim, "the claim shall be denied." 

The Veteran has not responded to the AOJ's July 2014 SSOC and shown good cause for his failure to report for his scheduled VA examination, including any argument that he did not receive notice of the date and time of any scheduled VA examination.  The record on appeal reflects that the Veteran was placed on notice of 38 C.F.R. § 3.655 and the ramifications of not reporting for a VA examination.  

In a September 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that the previously scheduled VA examination be rescheduled as "[i]t appears" that the Veteran did not received notice of the scheduled examination.  

The Board is mindful that the Veteran's address has changed a number of times during the course of his appeal.  As noted in the Board's February 2014 remand, the Veteran reported one address in his November 2010 VA Form 9 (Appeal to Board of Veterans' Appeals) and a different address in his March 2012 Report General Information (VA Form 21-0820).  A still different address was used by the AOJ when it contacted the Veteran in October 2012 about his upcoming VA examination.  This address was listed in the "Compensation and Pension Exam Inquiry" and was also listed in VACOLS (Veterans Appeals Control and Locator System) at the time of the Board's February 2014 remand.  

The AOJ's letter to the Veteran in October 2012 was not returned as undeliverable by the United States Post Office.  The subsequent January 2013 letter, which identified that the Veteran had cancelled the first scheduled VA examination, was also not returned as undeliverable by the United States Post Office.  As such, the evidence tends to support the conclusion that the Veteran did in fact receive notice of the first scheduled examination.  Additionally, as noted previously, the Veteran has not responded to the AOJ's July 2014 SSOC and shown good cause for his failure to report for his second scheduled VA examination, including any argument that he did not receive notice of the date and time of the examination.  The Board emphasizes that the duty to assist is not always a one-way street.  It is important that the Veteran make efforts to assist VA in gathering evidence relevant to his claim, to include reporting for a scheduled VA examination, explaining his inability to report for an examination, or keeping VA apprised of his address.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, and as the representative's comment in the IHP about a possible lack of notice to the Veteran of the scheduled VA examination is equivocal ("[i]t appears"), the Board does not find a remand of the Veteran's claim for the purpose of attempting to reschedule him for additional VA examination is warranted.  

Therefore, the Board finds that good cause has not been shown for the Veteran's failure to report for his scheduled VA examination.  As such, and because this matter arises from an application to reopen a claim for benefits, the claim must be denied.  See 38 C.F.R. § 3.655(b).  



ORDER

Service connection for thoracolumbar back pain with scoliosis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


